
	
		II
		111th CONGRESS
		2d Session
		S. 3418
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Merkley (for
			 himself, Mr. Johanns,
			 Mr. Casey, and Mr. Brown of Ohio) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to specifically
		  include, in programs of the Substance Abuse and Mental Health Services
		  Administration, programs to research, prevent, and address the harmful
		  consequences of pathological and other problem gambling, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive Problem Gambling Act
			 of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Problem gambling
			 is a public health disorder characterized by increasing preoccupation with
			 gambling, loss of control, restlessness or irritability when attempting to stop
			 gambling, and continuation of the gambling behavior in spite of mounting,
			 serious, negative consequences.
			(2)Over 6,000,000
			 adults met criteria for a gambling problem last year.
			(3)The estimated
			 social cost to families and communities from bankruptcy, divorce, job loss, and
			 criminal justice costs associated with problem gambling was $6,700,000,000 last
			 year.
			(4)Problem gambling
			 is associated with higher incidences of bankruptcy, domestic abuse, and
			 suicide.
			(5)People who engage
			 in problem gambling have high rates of co-occurring substance abuse and mental
			 health disorders.
			(6)In response to
			 current budget shortfalls, many States are considering enacting or have enacted
			 legislation to expand legal gambling activities with the intent of raising
			 State revenues.
			(7)The Substance
			 Abuse and Mental Health Services Administration is the lead Federal agency for
			 substance abuse and mental health services.
			(8)There are no
			 agencies or individuals in the Federal Government with formal responsibility
			 for problem gambling.
			3.Inclusion of
			 authority to address gambling in SAMHSA authoritiesSection 501(d) of the Public Health Service
			 Act (42 U.S.C. 290aa(d)) is amended—
			(1)by striking
			 and at the end of paragraph (17);
			(2)by striking the
			 period at the end of paragraph (18) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(19)establish and
				implement programs for the identification, prevention, and treatment of
				pathological and other problem
				gambling.
					.
			4.Programs to
			 research, prevent, and address problem gamblingTitle V of the Public Health Service Act (42
			 U.S.C. 290aa et seq.) is amended—
			(1)by redesignating part G (42 U.S.C. 290kk et
			 seq.), relating to services provided through religious organizations and added
			 by section 144 of the Community Renewal Tax Relief Act of 2000 (114 Stat.
			 2763A–619), as enacted into law by section 1(a)(7) of Public Law 106–554, as
			 part J;
			(2)by redesignating
			 sections 581 through 584 of that part J as sections 596 through 596C,
			 respectively; and
			(3)by adding at the
			 end the following:
				
					KPrograms to
				research, prevent, and address problem gambling
						597.Public
				awareness
							(a)In
				generalThe Secretary, acting through the Administrator, shall
				carry out a national campaign to increase knowledge and raise awareness within
				the general public with respect to problem gambling issues. In carrying out the
				campaign, the Secretary shall carry out activities that include augmenting and
				supporting existing (as of the date of the support) national campaigns and
				producing and placing public service announcements.
							(b)Voluntary
				donationsIn carrying out subsection (a), the Secretary
				may—
								(1)coordinate the
				voluntary donation of, and administer, resources to assist in the
				implementation of new programs and the augmentation and support of existing
				national campaigns to provide national strategies for dissemination of
				information, intended to address problem gambling, from—
									(A)television,
				radio, motion pictures, cable communications, and the print media;
									(B)the advertising
				industry;
									(C)the business
				sector of the United States; and
									(D)professional
				sports organizations and associations; and
									(2)encourage media
				outlets throughout the country to provide information, aimed at preventing
				problem gambling, including public service announcements, documentary films,
				and advertisements.
								(c)FocusIn
				carrying out subsection (a), the Secretary shall target radio and television
				audiences of events including sporting and gambling events.
							(d)EvaluationIn
				carrying out subsection (a), the Secretary shall evaluate the effectiveness of
				activities under this section. The Secretary shall submit a report to the
				President and Congress containing the results of the evaluation.
							(e)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $200,000 for each of fiscal years 2011
				through 2015.
							597A.Research
							(a)In
				generalThe Secretary, acting through the Administrator, shall
				establish and implement a national program of research on problem
				gambling.
							(b)National
				gambling impact study commission reportIn carrying out this
				section, the Secretary shall consider the recommendations that appear in
				chapter 8 of the June 18, 1999, report of the National Gambling Impact Study
				Commission.
							(c)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $4,000,000 for each of fiscal years 2011
				through 2015.
							597B.Prevention
				and treatment
							(a)Grants
								(1)In
				generalThe Secretary, acting through the Administrator, shall
				make grants to States, local and tribal governments, and nonprofit agencies to
				provide comprehensive services with respect to treatment and prevention of
				problem gambling issues and education about problem gambling issues.
								(2)Application for
				grantTo be eligible to receive a grant under this subsection, an
				entity shall submit an application to the Secretary in such form, in such
				manner, and containing such agreements, assurances, and information as the
				Secretary determines to be necessary to carry out this subsection.
								(b)Treatment
				improvement protocolThe Secretary shall develop a treatment
				improvement protocol specific to problem gambling.
							(c)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $10,000,000 for each of fiscal years
				2011 through
				2015.
							.
			
